                                                                                           COMPARATIVE MARKET ANALYSIS


P.O. Box 250
Orange, CA 92856                                                                                                                                              Order Id
                                                                                           Subject Visited: 02/08/2016
Direct (714) 385-3500                                                                                                                                  CURRENT TAXES: 676.26
E-Mail valuations@oldrepublictitle.com                                                                                                                       CME Type Exterior 5 day
Property Address                                                                                           City, State, Zip, County                                    Loan Number
WYMAN RD                                                                                                   MILBRIDGE, ME 04658
Old Republic Contact                                                           Broker Firm and Contact                                                                 Telephone #
Nolasco, Richard                                                               Schaefer, Cheryl                                                                        (207)949-9014
        Style         SqFt           # Rooms           # Units         Bed         Bath          Bsmt            Garage                Lot Size             Age        Vacant           Prop Type       Condition
        Other           0               0                 0             0           0            None          None Known             25.00 Acres           NaN          X              Land Only        Good
If Style is "Mobile Home", is it attached?   Yes       No
If condo or other association exists Fees $ 0.00                        monthly            annually Current?        Yes     No Fee Delinquent $
The fee includes            Insurance        Landscape          Pool       Tennis Other
Association contact:                                                   Name:                                                 Phone No:
Project Name:                                                              Total number of Units:                  Legal Action: No

Property Description/Condition                                                            Mortgagor's Name:                                            BUTLER III, JOHN
A 25 ACRE LOT IN TOWN AND CLOSE TO AMENITIES.


Comparable Sales                  Sale Date        SqFt # Rms Bed Bath Proximity                          Bsmt Garage               Lot Size        Age DOM LP@Sale               Sale $       Owner*
665 UNIONVILLE ROAD               07/15/2015       0       0           0       0          7.17            None     None Known       27.93 Acres     NaN 108          29,900.00    25,000.00    Owner Occupant
44 TIMOTHY WAY                    01/15/2016       0       0           0       0          45.6            None     None Known       25.00 Acres     NaN 520          32,000.00    25,000.00    Owner Occupant
7 UNIONVILLE ROAD                 07/16/2015       0       0           0       0          8.80            None     None Known       19.00Acres      NaN 408          29,900.00    20,000.00    Owner Occupant
          Condition Location Indicate if comparables are superior, inferior, or similar to subject. If Superior/Inferior, explain why
Comp 1 Good          Similar COMP IS SUPERIOR IN LOT SIZE AND LOCATION WITH 700' ON TUNK STREAM, WOODED PARCEL NEEDS WELL AND SEPTIC.
Comp 2 Good         Similar COMP IS INFERIOR IN LOCATION AND SIMILAR IN LOT SIZE. 25 ACRES CLOSE TO TOWN AND AMENITIES. WELL AND SEPTIC NEEDED.
                            COMP IS INFERIOR IN LOT SIZE. 19 ACRES WITH 4 ACRES OF BLUEBERRY FIELDS AND OVER 1400' OF PAVED PUBLIC ROAD FRONTAGE. NICE
Comp 3 Good         Similar
                            BUILDING LOT HIGH AND DRY.
Indicate home most comparable to subject 1  2     3

Comparable Listings                  Style SqFt # Rms Bed Bath Proximity                                Bsmt Garage             Lot Size         Age DOM Orig LP $               Cur LP $      Owner*
0 POPLAR LANE                        Other    0        0          0        0        5.22                None   None Known       20.00 Acres      NaN 127          25,000.00      25,000.00     Owner Occupant
520 INDIAN RIVER ROAD                Other    0        0          0        0        13.40               None   None Known       25.00 Acres      NaN 455          29,000.00      29,000.00     Owner Occupant
0 KANSAS ROAD                        Other    0        0          0        0        3.45                None   None Known       14.00 Acres      NaN 619          30,000.00      28,000.00     Owner Occupant
           Condition Location Indicate if comparables are superior, inferior, or similar to subject. If Superior/Inferior, explain why
Comp 1 Good           Similar COMP IS INFERIOR IN LOT SIZE AND SUPERIOR IWTH 500' ON MILL RIVER. LARGE WOODED PARCEL WITH SOME BLUEBERRY GROUNDS.
Comp 2 Good           Similar COMP IS INFERIOR IN LOCATION AND SIMILAR IN LOT SIZE. 25 WOODED ACRES I RURAL AREA
Comp 3 Good           Similar COMP IS INFERIOR IN LOT SIZE AND SIMILAR IN LOCATION. NICELY WOODED 14 ACRES CLOSE TO TOWN AND AMENITIES.
Indicate home most comparable to subject                         Indicate home(s) that were personally inspected
     1      2    3                                                   1      2      3
Comments: CL1: BECAUSE THERE ARE NOT ENOUGH COMPS IN SUBJECT AREA SIMILAR IN LOT SIZE SO SEARCH WAS EXPANDED TO 12 MONTHS BACK AND ALL OF
SUBJECT'S COUNTY FOR THE MOST SIMILAR COMPS IN LOT SIZE AND LOCATION. CL2: BECAUSE THERE ARE NOT ENOUGH COMPS IN SUBJECT AREA SIMILAR IN LOT
SIZE SO SEARCH WAS EXPANDED TO 12 MONTHS BACK AND ALL OF SUBJECT'S COUNTY FOR THE MOST SIMILAR COMPS IN LOT SIZE AND LOCATION. CL3: BECAUSE
THERE ARE NOT ENOUGH COMPS IN SUBJECT AREA SIMILAR IN LOT SIZE SO SEARCH WAS EXPANDED TO 12 MONTHS BACK AND ALL OF SUBJECT'S COUNTY FOR THE
MOST SIMILAR COMPS IN LOT SIZE AND LOCATION.
* Please indicate owner type: REO (i.e. FNMA, HUD, VA..), Owner Occupant, Investor, Relo.
Neighborhood Data
                         Increasing   Stable       Decreasing
Housing Supply
Property Values                                                                                                Any new construction nearby:      Yes   No    Type       Res.     Com.
Number of Listings                                                                                             Price Range: 0.00                      High: 0.00
Number of listings in immediate area:                                                                          Number of Houses in direct competition with subject: 3
                                                                                                               Price Range: 25,000.00                 High: 29,000.00
Average marketing time of comparable listings 400 Of comparable sales: 345
Describe any negative neighborhood factors that would detract from subject
THERE ARE NONE KNOWN AS PROPERTY IS CLOSE TO TOWN AND AMENITIES. QUAINT LITTLE FISHING VILLAGE TYPE AREA.




                                                                                                                                                                                                    I
                                                                                                                                © 2004 - 2016 Quandis, All Rights Reserved. http://www.quandis.com
                                                                                      COMPARATIVE MARKET ANALYSIS


P.O. Box 250
Orange, CA 92856                                                                                                                                             Order Id
                                                                                      Subject Visited: 02/08/2016
Direct (714) 385-3500                                                                                                                                 CURRENT TAXES: 676.26
E-Mail valuations@oldrepublictitle.com                                                                                                                      CME Type Exterior 5 day
Rental Market              Lease Potential 0.00

Market Value               Marketing time being defined as: from date of listing to date of contract: MARKET FOR AREA IS ABOUT 180 DAYS AND MARKET AREA IS STABLE AND IN
                                                                                                                 GOOD CONDITION.
Are Repairs Needed?        Yes      No                          If Yes, Estimated cost: 0.00                                    Estimated days to repair from: 0 to: 0
Subject As-Is-High 29,000.00                           Subject As-Is-Low 20,900.00                        Subject As-Is-Value 25,000.00                         Subject Repaired 25,000.00
1. Occupancy:      Owner         Rental    Vacant                                                                                 Currently listed for sale:   Yes       No
If subject property is Vacant, is it SECURED?         Yes    No                                                                   How much: How Long:
                                                                                                                                  Listing Agent:
                                                                                                                                  Phone Number:
2. If fair or poor explain:
LAND 25 ACRE LOT IN GOOD CONDITION.


3. Area description:    Urban        Suburban       Rural
4. Will Resale be a Problem?         Yes    No Comments:                             NONE KNOWN


Broker's Signature                                                                   Telephone:                                                      Date:
 Broker/Agent Signature on file.                                                     714-385-3500                                                     02/10/2016
Broker Name                                                                          Broker License Number                                           License Expiration Date:
 Cheryl Schaefer                                                                     BA209987                                                         01/26/2018
Broker Company Name and Address
 Century 21 Queen City, 778 Hudson Rd, Glenburn, ME 04401
CME is for:
 A third party making decisions or performing due diligence related to the potential listing, offering, sale, exchange, option, lease or acquisition price of a parcel of real property.
This document is provided solely for the use of the customer who placed this order. This document is not an appraisal, is not intended as any guarantee of value and/or condition of the subject property, and
should not be relied on as such. Old Republic's sole liability for any loss suffered by the customer as a result of customer's use of this report shall be to promptly refund the total fee paid by the customer for
this report or to replace it at no charge, but in no event shall Old Republic be responsible for any other damages whatsoever including, but not limited to, special, exemplary, indirect or consequential
damages. There are no warranties, express or implied, made in connection with this document, except where required by law.




                                                                                                                              © 2004 - 2016 Quandis, All Rights Reserved. http://www.quandis.com
                                                                                              Subject Photos
                                                                                               Loan No:
                                                                                               Order Id:
                         Subject Property Address: MILBRIDGE, ME 04658
                                       Mortgagor: BUTLER III, JOHN
(1) (Front) 046.JPG                             (2) (Address) 052.JPG




(3) (Street) 047.JPG                            (4) (Street) 048.JPG




(5) (Exterior) 055.JPG                          (6) (Other) 055.JPG




                                                          © 2004 - 2016 Quandis, All Rights Reserved. http://www.quandis.com
                                                                   Comparable Sales and Listing Photos
                                                                                        Loan No:
                                                                                        Order Id:
                   Subject Property Address: MILBRIDGE, ME 04658
                                 Mortgagor: BUTLER III, JOHN
(CS 1) 665 UNIONVILLE ROAD                (CL 1) 0 POPLAR LANE




(CS 2) 44 TIMOTHY WAY                     (CL 2) 520 INDIAN RIVER ROAD




(CS 3) 7 UNIONVILLE ROAD                  (CL 3) 0 KANSAS ROAD




                                                   © 2004 - 2016 Quandis, All Rights Reserved. http://www.quandis.com
                                                                                                                 Point Mapping
                                                                                                                  Loan No:
                                                                                                                  Order Id:
                                     Subject Property Address: MILBRIDGE, ME 04658
                                                   Mortgagor: BUTLER III, JOHN




Point Property Street Address
A     Subject WYMAN RD
B     Sale #1 665 UNIONVILLE ROAD
C     Sale #3 7 UNIONVILLE ROAD
D     Listing #1 0 POPLAR LANE
E     Listing #2 520 INDIAN RIVER ROAD
F     Listing #3 0 KANSAS ROAD
NOTE: Some properties may be so close together that they do not show as distinct map points.




                                                                             © 2004 - 2016 Quandis, All Rights Reserved. http://www.quandis.com
